Citation Nr: 0618231	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel fragment wound (SFW), chest, Muscle Group XXI, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision that denied the benefits 
sought on appeal.

The veteran appeared at a Travel Board Hearing in June 2004 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claim file.  In May 2005, the case was remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's prior remand, the Board noted that the veteran 
described increased pain in the area of his chest where a 
shrapnel fragment is still embedded.  The veteran had related 
that it was especially acute when he reached over his head.  
The Board further noted that the veteran and his 
representative also expressed concern as to the prospect of 
nerve involvement.  The veteran's representative asserted 
that the veteran's functional loss due to pain was not 
sufficiently considered and rated by the RO.  The veteran 
related that he would report for an examination.  
Accordingly, the Board determined that the veteran should be 
afforded a VA examination.

A review of the claims file shows that VA correspondence has 
been sent to the veteran at two different addresses, one is a 
post office box address and one is a "general delivery" 
address.  

In September 2005, the veteran was notified that he had been 
scheduled for a VA examination in September 2005.  The 
notification was sent to the post office box address.  In 
October 2005, the veteran was notified that he had again been 
scheduled for a VA examination in mid-October 2005.  The 
notification was sent to the post office box address.  
Thereafter, at the same address, the veteran was notified 
that he had not reported for his examination.  In an October 
31, 2005, VA Form 119, Report of Contact, it was noted that 
the veteran's neurological examination would be canceled as 
that examination would be performed under the muscles 
examination.  

Thereafter, in November 2005, the veteran was notified that 
he had been scheduled for a VA examination in mid-November 
2005.  This notification was sent to the general delivery 
address.  There is a computer printout in the claims file 
showing that the veteran failed to report for this 
examination.  Another computer printout shows the various 
examinations which had been scheduled and cancelled.  

In the informal hearing presentation, the veteran's 
representative questioned whether the veteran was properly 
notified of the last examination as it was sent to the 
general delivery address and not the post office box address.  

In light of the foregoing, the veteran should be scheduled 
for a VA muscles/neurological examination.  The notification 
of that examination should be sent to both addresses of 
record.  The veteran is hereby notified of 38 C.F.R. § 3.655 
which provides that when the claimant is pursuing a claim for 
an increase and without good cause fails to report for the 
examination, the claim will be denied.  Accordingly, this 
matter is REMANDED for the following actions:

1.  Schedule the veteran for a 
muscles/neurological examination.  Send the 
notification letter to both of the veteran's 
addresses of record.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
All indicated diagnostic tests should be 
conducted to determine all residuals (to 
include any neurological symptomatology) and 
their functional impact.  A rationale for any 
opinion expressed should be provided.

2.  The veteran is hereby notified of 38 
C.F.R. § 3.655 which provides that when the 
claimant is pursuing a claim for an increase 
and without good cause fails to report for 
the VA examination, the claim will be denied.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


